Citation Nr: 1814425	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-34 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a spine disability.

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for residuals of a jaw injury.

4. Entitlement to service connection for mouth ulcers.

5. Entitlement to service connection for a respiratory disability, to include as residuals of a broken nose and allergic rhinitis.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to April 2004, December 2006 to September 2008, October 2008 to October 2011 and from June 2014 to May 2015, with an additional period of active duty for training (ACDUTRA) from January 2012 to May 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2013, the Veteran agreed to an informal conference in lieu of a formal RO hearing; a report of the informal conference is in the record. In September 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 

During his Board hearing, the Veteran requested a 60 day extension to submit additional evidence. Such extension was granted and implemented.

After reviewing the evidence of record and as requested by the Veteran during his Board hearing, the Board has recharacterized the Veteran's claim of service connection for residuals of a broken nose to encompass any respiratory disability, to include residuals of a broken nose and allergic rhinitis. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

After the Veteran filed his September 2011 notice of disagreement, he withdrew his appeal of entitlement to service connection for posttraumatic stress disorder (PTSD) in October 2013 written correspondence. Consequently, that issue is not before the Board. After the Veteran filed his September 2014 substantive appeal (VA Form 9), the issues of entitlement to service connection for a bilateral knee disability, a neck disability, a left ankle disability, and left finger disability were granted in a June 2017 rating decision. Because that decision represents a full grant of the benefits sought, those issues are also not before the Board. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The issue of entitlement to service connection for a scar on the Veteran's nose has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).

The issues of entitlement to service connection for a spine disability, a right ankle disability, residuals of a jaw injury, and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has aphthous ulcers that are at least as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for aphthous ulcers have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran has stated that he began to have mouth ulcers (canker sores) during service around 2003-2004 or 2006-2007. See March 2016 VA examination; September 2017 Board hearing. He testified that he did not have mouth ulcers prior to his military service, that he has had the same ailment since service, and that private physicians told him they are related to stress. See September 2017 Board hearing. The Veteran's representative stated that the Veteran had not done anything aside from going to school in his civilian life. Id. February 2012 service treatment records (STRs) reflect that the Veteran requested medication for canker sores. A March 2016 VA examiner diagnosed aphthous ulcers with a 2006 date of diagnosis. The examiner opined it was less likely than not that the Veteran's disability was related to his military service because they are related to stress, which in turn is related to his "stressful occupation," and "[t]here are too many variables to suggest that only military service caused the ulcers to occur." (emphasis added).

Resolving reasonable doubt in the Veteran's favor, the March 2016 VA examiner's opinion reflects that the Veteran's military service is at least partly the cause of the Veteran's mouth ulcers. See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."). The examiner's opinion, when considered with the Veteran's statements that he did not have mouth ulcers prior to service and has primarily, if not only, been in school when not on active duty (leading to the conclusion that school is the only possible other "stressful occupation"), leads the Board to find that his aphthous ulcers are related to his military service. Consequently, service connection is warranted.

ORDER

Service connection for aphthous ulcers is granted.


REMAND

It appears that STRs from the Veteran's service in the Arizona National Guard from December 2006 to September 2008 are missing. Remand is necessary to obtain such records. See 38 C.F.R. § 3.159.

The Veteran has not been diagnosed with a spine disability by VA examiners. See July 2010 and August 2016 VA examinations. X-rays conducted in conjunction with those VA examinations did not reflect any spine abnormalities. See id.; VA treatment records. However, neither examiner discussed private chiropractic records diagnosing the Veteran with "[n]onallopathic lesions" of the thoracic and lumbar spine. See, e.g., February 2010 private records by R. Hill, DC. Because the VA examiners do not discuss this diagnosis of record, remand for a new medical opinion is necessary. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Although the Veteran underwent a VA ankle examination in March 2016, it does not appear that imaging was done for his right ankle. As a result, it is unclear what evidence the March 2016 VA examiner was using when he opined that the Veteran did not have a right ankle disability. The most recent x-ray of his right ankle in the record is from July 2010. Consequently, remand for a new VA examination, with accompanying imaging, is necessary. See id.

During his September 2017 Board hearing, the Veteran testified that he was hit with a hockey puck in March 2002 and that, as a result, he has had teeth misalignment, a chipped tooth, and a scar on his left cheek. STRs confirm he was hit with a hockey puck, resulting in a left chin laceration. During a July 2010 VA dental examination, he reported that he did not remember how his tooth was chipped and that he did not have trauma to his mouth. The examiner noted only that the Veteran grinded his teeth and that he had a chipped tooth. Although the Veteran underwent another VA dental examination in March 2016, the same appears to be focused on his mouth ulcers issue. A March 2016 scars examination noted only a scar on the Veteran's nose and attributed the same to being hit by a hockey puck in service.  However, the record shows the Veteran was hit on the chin and suffered a laceration on the cheek, not the nose.  Moreover, the claimed nasal injury was resultant of a ski accident, not the hockey puck hit.  Therefore, the examination is inconsistent with the facts of record.  As such, a new VA examination is needed to determine if there are any residuals of the documented hockey puck hit in service.

The Veteran stated that his allergic rhinitis is related to a ski trip nose injury because he did not have problems with allergies previously. See September 2017 Board hearing. He also stated that his allergies worsened after a deployment. Id. The March 2016 VA examiner opined that the Veteran's allergic rhinitis is not related to his military service because the disability is consistent with seasonal environmental allergies, which has no association with nasal trauma. However, the examiner did not opine as to whether the Veteran's deployment may have contributed to the disability or whether the nasal trauma aggravated the disability. Consequently, remand for a new examination is necessary.

During the Veteran's Board hearing, he indicated that he was being treated by a private dentist. On remand, the AOJ should attempt to obtain any such private records the Veteran believes may be relevant to his appeal.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for exhaustive development to obtain any STRs from the Veteran's December 2006 to September 2008 active duty service in the Arizona National Guard. All facilities where such records may be stored should be searched. The scope of the search must be noted in the record.

2. The AOJ should obtain, if possible, the records of all private evaluations and treatment the Veteran has received for his disabilities, including dental records as noted during his September 2017 Board hearing. The Veteran must assist in the matter by identifying his private healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

3. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from March 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

4. After the above development has been completed, the AOJ should arrange to obtain a medical opinion to determine the nature and likely cause any spine disabilities, with examination only if deemed necessary by a medical professional. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the file, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, all spine disabilities reflected in the record. The February 2010 diagnosis of "[n]onallopathic lesions" of the thoracic and lumbar spine by Mr. Hill must be discussed; if the notation is not considered a disability by the VA examiner, the examiner should explain why.

(b) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability was incurred in or otherwise related to the Veteran's active duty military service. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

5. After the development in the first three instructions has been completed, the AOJ should arrange for an examination, to include imaging, of the Veteran to determine the nature and likely cause any right ankle disabilities. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, all right ankle disabilities reflected in the record. 

(b) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability was incurred in or otherwise related to the Veteran's active duty military service. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

6. After the development in the first three instructions has been completed, the AOJ should arrange for an examination (to include a dental examination and scars examination as needed) of the Veteran to determine the nature and likely cause any residuals of a jaw injury. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, all residual disabilities associated with the documented hockey puck hit in service to include any dental, musculoskeletal or skin (scars) disabilities noted during the appeal period. 

(b) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability was incurred in or otherwise is related to the Veteran's active duty military service. The Veteran's statements regarding being hit by a hockey puck and relevant STRs must be discussed in the opinion.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

7. After the development in the first three instructions has been completed, the AOJ should arrange for an examination of the Veteran to determine the nature and likely cause any respiratory disabilities. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, all respiratory disabilities reflected in the record. Allergic rhinitis must be discussed.

(b) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability was incurred in, aggravated by, or otherwise is related to the Veteran's active duty military service. The opinion must address whether the disability increased in severity beyond its natural progression (i.e., was aggravated) due to the Veteran's military service, and discuss the Veteran's statements about a significant nose injury while on a ski trip and that his symptoms worsened after deployment.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


